Citation Nr: 0030634	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-09 381	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Evaluation of service-connected residuals of a right thumb 
injury, rated as noncompensably disabling from May 11, 1998.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

The instant appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which granted the veteran's 
petition to reopen his previously disallowed service 
connection claim regarding his right thumb.  In addition, the 
RO granted service connection for residuals of a right thumb 
injury and assigned a noncompensable evaluation for this 
disability, effective from May 11, 1998.  

Further review of the claims folder indicates that, in a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension), filed in January 1999, the veteran raised a claim 
for service connection for heart disease.  Additionally, in a 
written statement received in April 1999, the veteran 
appeared to raise a claim of entitlement to an effective date 
earlier than May 11, 1998 for the grant of service connection 
for residuals of a right thumb injury.  These issues are not 
inextricably intertwined with the current appeal.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).  Consequently, the issues are 
referred to the RO for appropriate action.  


FINDING OF FACT

The service-connected residuals of a right thumb injury are 
currently manifested by complaints of weakness, a five 
centimeter scar which is slightly tender to palpation, and 
moderate tissue loss of the distal thumb but by no complaints 
of pain and no competent evidence of adherence, ulceration, 
inflammation, edema, keloid formation, significant 
disfigurement, post-traumatic arthritis, or loss of range of 
motion.  


CONCLUSION OF LAW

The criteria for an 10 percent evaluation for residuals of a 
right thumb injury have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, Diagnostic 
Code 5224, 4.118, Diagnostic Code 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) finds that the veteran 
has submitted evidence which is sufficient to justify a 
belief that his claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible.

VA has a duty to assist the veteran to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed.  The veteran underwent 
VA examinations which included a radiologic report.  Service 
medical records and a written statement from a private 
physician have been associated with the claims folder.  The 
veteran has not asserted that there are any missing relevant 
records.  For these reasons, the Board finds that VA's duty 
to assist him under 38 U.S.C.A. § 5107(a) (West 1991) has 
been fulfilled.  Furthermore, the Board finds that this case 
has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the veteran's request for a higher initial 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  In particular, the Board attempts 
to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

According to the service medical records in the present case, 
the veteran injured his right thumb in April 1946 while using 
a circular saw.  The wound was described as "ragged" and 
"macerated."  Two portions of the veteran's distal thumb 
were gaping.  X-rays were negative, and his thumb was 
sutured.  Five days later, the sutures were removed, and the 
wound was found to be healing by secondary intention.  The 
July 1946 separation examination demonstrated that the 
veteran's extremities were normal.  

Pertinent post-service medical reports have also been 
reviewed.  According to a May 1998 statement from a private 
physician, the veteran complained of having problems writing.  
An examination completed at that time showed a palpable scar 
present at the tip of the veteran's right thumb, diminished 
sensation on the ulnar side of his thumb, and normal 
sensation on the radial side of his right thumb.  

A December 1998 VA scar examination noted that the veteran's 
scar was "quite lengthy" but did not appear to present any 
major defects.  Consequently, the examiner classified the 
scar as "mild."  

At a VA thumb examination conducted on the same day, the 
veteran reported that he did not return for follow-up 
treatment following his in-service right thumb injury, that 
he never went back to school after his injury due to problems 
writing, and that he worked most of his life as a bookkeeper.  
He denied pain in the thumb but acknowledged some weakness.  
He also indicated that his right thumb is his dominant thumb.  

Physical examination of the veteran's right thumb revealed 
normal range of motion; a five centimeter scar which begins 
just distal to the interphalangeal joint, extends upward 
through part of the thumb and through the nail, and extends 
down to the palmar surface; loss of subcutaneous tissue in 
the tip of the thumb; slight tenderness to palpation; no 
adherence; smooth texture; no evidence of ulceration or 
breakdown of the skin; some depression beneath the scar; 
moderate tissue loss of the distal thumb; no evidence of 
inflammation, edema, or keloid formation; the same color of 
the scar as the normal areas of the veteran's skin; and no 
significant disfigurement.  X-rays showed degenerative 
changes of the distal interphalangeal joints of the right 
hand especially involving the index finger, mild degenerative 
changes of the proximal interphalangeal joints, as well as 
degenerative changes with spurring and joint narrowing of the 
first trapeziometacarpal joint.  The radiologist reviewing 
the films provided an impression of osteoarthritis.  

Based on this evidence, the examiner who conducted the 
December 1998 VA examination diagnosed residuals of 
laceration of the right thumb.  In addition, the examiner 
considered pain, fatigue, weakness, incoordination, and 
repetition with regard to the veteran's right thumb condition 
and concluded that the veteran has no significant loss of 
range of motion of his right thumb.  

The veteran's thumb is presently rated noncompensably 
disabling under Diagnostic Code 7805.  Diagnostic Code 7805 
provides that scars are to be rated on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999).  The recent VA examination has demonstrated 
no significant loss or range of motion of the veteran's right 
thumb.  

The Board has also considered the application of Diagnostic 
Code 7804 which provides for a 10 percent rating for a scar 
that is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  A note 
following Diagnostic Code 7804 states that "[t]he 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement."  (emphasis added).

The December 1998 VA examination demonstrated that the 
veteran's right thumb scar was slightly tender to palpation.  
In addition, the veteran has complained of weakness, and a 
May 1998 private examination has shown diminished sensation 
on the ulnar side of his right thumb.  The Board finds, 
therefore, that a compensable rating of 10 percent is 
warranted for the veteran's service-connected right thumb 
disability pursuant to the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  

However, a rating higher than 10 percent for the 
service-connected residuals of a right thumb injury is not 
warranted.  In this regard, the Board has also considered 
additional Diagnostic Codes, including Diagnostic Code 7803 
which provides for a 10 percent rating where a scar which is 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).  However, the competent 
evidence of record does not show that the veteran's right 
thumb scar is poorly nourished or has repeated ulceration.  

Moreover, the Board has considered Diagnostic Code 5224 which 
provides for a 10 percent rating for favorable ankylosis of 
the thumb (major) and a 20 percent evaluation for unfavorable 
ankylosis of the thumb (major).  38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (1999).  However, recent medical 
evidence of record has shown essentially normal range of 
motion of the veteran's right thumb.  

Additionally, the Board has also considered the application 
of 38 C.F.R. § 4.40 (concerning consideration of "functional 
loss" "due to pain"), 38 C.F.R. § 4.45 (regarding 
consideration of "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability), and 38 C.F.R. § 4.59 (concerning 
minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Throughout the current appeal, the veteran has complained of 
weakness in his right thumb which has rendered him unable to 
complete "simple chores" (such as writing, changing light 
bulbs, painting the house, or using a screwdriver) for any 
length of time.  However, the examiner who completed the 
December 1998 VA examination noted that the veteran did not 
complain of right thumb pain and also concluded that, despite 
the veteran's complaints of weakness and difficulty with 
writing, there was no significant loss of range of motion of 
the thumb.  Based on this medical evidence, therefore, the 
Board finds that these considerations, as set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59, are not for application in 
this case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Likewise, the Board notes that in an April 1999 written 
statement the veteran indicates that osteoarthritis in his 
right hand is a residual of the right thumb injury.  
Osteoarthritis is rated under Diagnostic Code 5003.  However, 
the Board does not find that Diagnostic Code 5003 applies as 
there is no competent evidence that the veteran's 
osteoarthritis, which was found in joints of the right hand, 
is attributable to the service-connected injury.  

The record does not show that the RO expressly considered 
referral of this issue to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this regard, the Board observes that the claims folder 
contains no evidence whatsoever that the veteran's 
service-connected right thumb disability has resulted in 
frequent hospitalizations or marked interference with 
employment such as to render impractical the application of 
the regular schedular standards.  Indeed, the objective 
findings on recent VA examination are relatively normal with 
respect to whether the veteran's this service-connected 
disability is symptomatic.  Moreover, there is a paucity of 
evidence over the years since the original injury to 
demonstrate that this disability has had any significant 
industrial effect.  Although the veteran reported at the 
December 1998 VA examination that he never went back to 
school after his injury due to problems writing, he also 
stated that he worked most of his life as a bookkeeper.  

For these reasons, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the 
service-connected residuals of a right thumb injury.  
Accordingly, a remand to the RO for referral of this rating 
claim to the Under Secretary of Benefits at VA Central Office 
for extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) is not warranted.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the present claim is based on the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disorder.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Fenderson, 
12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, 12 
Vet. App. at 126.  By a June 1998 rating action in the 
present case, the RO granted service connection and 
originally assigned a 0 percent evaluation for residuals of a 
right thumb injury as of the day the veteran filed his claim 
to reopen, May 11, 1998.  See 38 C.F.R. § 3.400 (1996).  The 
veteran expressed dissatisfaction with the initial 
noncompensable rating assigned to the service-connected 
residuals of a right thumb injury.  The Board has now granted 
an initial rating of 10 percent for that disability.  The 
Board finds that the veteran's level of disability 
attributable to the residuals of his right thumb injury has 
remained substantially static throughout this claim, and thus 
staged ratings, as contemplated under a Fenderson analysis, 
are not warranted.  

Thus, based on this relevant medical evidence, the Board 
concludes that the criteria for a rating of 10 percent for 
the service-connected residuals of a right thumb injury have 
been met.  A higher rating, however, is not warranted.  


ORDER

A claim for entitlement to an initial compensable disability 
rating for residuals of a right thumb injury, is granted, to 
10 percent, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


